Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J), entered August 7, 2008 in a proceeding pursuant to Mental Hygiene Law article 10. The order determined, inter alia, that petitioner had failed to establish that respondent was a dangerous sex offender requiring confinement.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of State of New York v Flagg (71 AD3d 1528 [2010]). Present — Smith, J.P., Peradotto, Green, Pine and Gorski, JJ.